Citation Nr: 0601085	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-20 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, claimed as secondary to service-connected right 
eye disorder.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).
  
3.  Entitlement to an effective date earlier than June 11, 
1996 for the assignment of a 10 percent evaluation for shell 
fragment wound scars of the face and neck with retained 
foreign bodies.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in St. Louis, 
Missouri, which in pertinent part, found that new and 
material evidence had not been submitted to reopen the 
previously denied claim and entitlement to service connection 
for headaches, claimed as secondary to service-connected 
right eye disorder; and additionally granted service 
connection and a 30 percent rating for post-traumatic stress 
disorder; the veteran appealed for a higher rating.  

This case is also on appeal from an August 2003 decision by 
the RO, which found that entitlement to an earlier effective 
date prior to June 11, 1996 for the 10 percent evaluation of 
shell fragment wound scars of the face and neck with retained 
foreign bodies was not warranted.     

A hearing was held before the undersigned at the RO in March 
2005.  A transcript of the hearing has been associated with 
the claims folder. 

The issue of entitlement to an initial disability rating in 
excess of 30 percent for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO denied the 
veteran's claim of service connection for headaches, claimed 
as secondary to right eye disorder.  He was notified of this 
decision and of his appellate rights that same month.  The 
veteran did not file a timely appeal with respect to this 
issue, and this decision is final.

2.  The evidence associated with the claims file since the 
November 1997 rating decision does not raise a reasonable 
possibility of substantiating the claim of service connection 
for headaches, claimed as secondary to service-connected 
right eye disorder.

3.  In a November 1997, rating decision the RO increased the 
evaluation for shell fragment wound scars of the face and 
neck to 10 percent, effective June 11, 1996.

4.  The veteran was notified of the November 1997 rating 
decision later that month, but did not submit a notice of 
disagreement within one year of that notification.

5.  There has been no showing of an outcome determinative 
error in the November 1997 rating decision.


CONCLUSIONS OF LAW

1.  The unappealed November 1997 rating decision, which 
denied entitlement to service connection for headaches, 
claimed as secondary to service-connected right eye disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).

2.  The evidence received since the November 1997 rating 
decision which relates to the issue of service connection for 
headaches is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  The November 1997 rating decision to grant a 10 percent 
evaluation for shell fragment wound scars of the head and 
neck effective June 11, 1996 was not the product of clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The November 2002 letter from the RO and the March 2004 
statement of the case gave the veteran notice of the evidence 
necessary to substantiate his claim.  

The evidence development letter dated in November 2002 also 
advised the veteran of what evidence he was responsible for 
providing, and what evidence VA would undertake to obtain.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
essentially contended that VA should have afforded him an 
examination to evaluate the etiology of his claimed 
headaches.  VA, however, is not required to provide an 
examination prior to receipt of new and material evidence 
sufficient to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) 
(2005).

VA's General Counsel has held that under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel has held with regard to 38 U.S.C.A. § 5103A, that VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable to 
claims based on clear and unmistakable error (CUE), or where 
the outcome is controlled by the law, and the facts are not 
in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

The claim for an earlier effective date for the grant of the 
10 percent rating for shell fragment wound scars of the head 
and neck is essentially a claim based on CUE, and is 
controlled by the law and not the facts.  The VCAA is, 
therefore, not applicable to that claim.

New and Material Evidence

Analysis

The requirement of submitting new and material evidence to 
reopen a claim is a matter that the Board is required to 
address prior to considering the claim on the merits.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this 
case, in an November 1997 rating decision, the RO denied the 
veteran's claim of service connection for headaches.  He was 
notified of this decision and of his appellate rights that 
same month.  The veteran did not file a timely appeal with 
respect to this issue, and this decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2005).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, in April 2002, the 
veteran submitted a statement indicating that he was seeking 
to reopen his previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  If 
such evidence has been received, the claim is then 
adjudicated on the merits.  Manio v. Derwinski, 1 Vet. App. 
140 (1990).

For claims to reopen filed on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The November 1997 rating decision, denied service connection 
for headaches, claimed as secondary to a right eye disorder, 
on the grounds that the evidence did not show a relationship 
between headaches and a right eye disorder nor was there any 
evidence of headaches during service.  

Evidence of record at the time of the November 1997 rating 
was as follows:

Service medical records were essentially negative for 
complaints or treatment of headaches with the exception of an 
October 1968 report of medical history in which the veteran 
complained of a history of headaches.

Private medical records dated from April 1977 to December 
1995, reflect continuing complaints of severe daily 
headaches, and show diagnoses of tension depressive 
headaches, stress vascular headaches and recurrent vascular 
headaches; various neurological examinations between 1977 and 
1995 were unremarkable.  In June 1991, the veteran reported 
that his headaches dated back to his teens and preceded his 
shrapnel injuries during service in Vietnam.

In a June 1996 statement the veteran indicated that his 
headaches were a result of an injury to his head during 
service and also a result of an injury to his right eye;  

On VA examinations in July 1996, the veteran reported a 
history of headaches since an injury during combat in 
service.  The diagnoses included headaches.

A July 1996 neurological examination reportedly showed no 
pathological disease or injury of the brain.

A July 1997 VA medical opinion noted that the veteran's 
headaches began in the left posterior region of the head and 
neck and had not changed over the years.  The examiner opined 
that there was no relationship between the injuries sustained 
to the right eye and its orbit.  

An August 1997 VA computed tomography (CT) scan of the 
veteran's head, which showed no intracranial abnormality.   

The evidence received since the November 1997 rating 
decision, includes a February 2003 VA examination report in 
which the veteran complained of headaches but no diagnosis 
pertaining to headaches was rendered.

At the veteran's hearing in March 2005, he testified that his 
headaches began immediately after he was wounded in service 
and had continued since that time.

Evidence received after the November 1997 rating decision is 
"new" in that it was not previously submitted.  However, the 
evidence submitted is not new and material as it is 
cumulative and redundant of evidence previously considered.  
The veteran's recent testimony as to the history of his 
headache disorder is essentially the same as that reported in 
treatment records considered in the 1997 decision.  The 
examination report shows current complaints of headaches, but 
such complaints were well documented at the time of the prior 
decision.

As yet, there is no competent medical opinion linking current 
headaches to either a service connected eye disability, or 
the shell fragment wound in service.  While the veteran may 
have complained of headaches in service, there is no medical 
evidence indicating that his headaches were caused by an 
injury in service or by his service-connected right eye 
disorder. 

As a lay person, the veteran is not competent to provide an 
opinion linking headaches to his right eye or shell fragment 
injury in service.  Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

The veteran has argued that § 1154(b) should lead to service 
connection for headaches.  While he has reported headaches 
arising from a combat related injury, as just noted there is 
no competent nexus evidence.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(b) do not serve to overcome the 
requirement of new and material evidence, or establish 
entitlement to service connection.

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claim of service connection for headaches, in that 
such evidence does not constitute new and material evidence, 
raising a reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for headaches is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).  In reaching this conclusion the Board has 
considered the doctrine of reasonable doubt, but because 
there is no evidence that could be considered new and 
material, the evidence is against reopening the claim.  
38 U.S.C.A. § 5107(b) (West 2002).

Earlier Effective Date for the Grant of a 10 Percent Rating 
for Shell Fragment Wound Scars

The veteran sustained shell fragment wounds during combat in 
Vietnam in March 1968.  In a rating decision dated in 
December 1969, the RO granted service connection for shell 
fragment wound scars of the head and neck, and evaluated them 
as noncompensable, effective March 1, 1969.

In a rating decision dated November 10, 1997, the RO 
increased the rating for the scars to 10 percent, effective 
June 11, 1996.  Notice of this decision was sent to the 
veteran on November 18, 1997.

No communication was received from the veteran within the 
year following mailing of the November 18, 997 notice.  

Because no notice of disagreement was received within one 
year of the November 1997 decision, it became final.  
38 U.S.C.A. § 7105(b)(1),(c) (West 2002).

Ordinarily final decisions can be reopened by submission of 
new and material evidence.  38 U.S.C.A. § 5108.  The 
effective date of a claim allowed after reopening could be no 
earlier than the date of the claim to reopen.  38 C.F.R. 
§ 3.400(q) (2005).  For this reason, reopening based on new 
and material evidence could not yield an earlier effective 
date.  An earlier effective date could only be established by 
showing that the earlier decision was the product of clear 
and unmistakable error.  Leonard v. Principi, 17 Vet. App. 
447; 2004  

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:

(1) ...the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE [clear 
and unmistakable error] must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).  

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the majority of 
the court held that failure on the part of VA to comply with 
its duty to assist veterans with the development of their 
claims could never constitute clear and unmistakable error.  
The Court reached this conclusion on the basis that such a 
failure creates only an incomplete record, not one which is 
inaccurate.  Caffrey, 6 Vet. App. at 383.

More recently, the United States Court of Appeals for the 
Federal Circuit has held that in order to be CUE, the error 
must be of a type that is outcome determinative.  Glover v. 
West, 185 F.3d 1328 (Fed. Cir. 1999).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In this case the veteran has alleged that the RO erred 
because it his scare symptoms had not changed, and were 
always compensably disabling.  The record shows, however, 
that on VA examination August 1969, his scars were found to 
be not notably disfiguring and asymptomatic and no retained 
foreign bodies were reported.  The RO granted the increased 
(compensable) rating on the basis of a CT scan performed in 
conjunction with a VA examination in August 1997.  The scan 
showed retained metallic foreign bodies.  Three was nothing 
in this record that dictated an effective date earlier than 
June 11, 1996 for the grant of the 10 percent rating.

Perhaps more importantly, the veteran's contention amounts to 
disagreement as to how the evidence was weighed.  Mere 
disagreement as to how the facts were weighed cannot 
constitute CUE.  Crippen v. Brown, 9 Vet App 412 (1996); 
Russell v. Principi, 3 Vet. App. at 313

The Board must conclude that CUE has not been shown in the 
November 1997 decision that established an effective date of 
June 11, 1996 for the grant of the 10 percent rating for 
shell fragment wound residuals of the head and neck.

Absent a showing of CUE in the November 1997 decision, an 
earlier effective date for the grant of the 10 percent rating 
is legally precluded.


ORDER

New and material evidence not having been received to reopen 
a claim of service connection for headaches, claimed as 
secondary to service-connected right eye disorder, the claim 
is denied.

An effective date earlier than June 11, 1996 for the 
assignment of a 10 percent evaluation for shell fragment 
wound scars of the face and neck with retained foreign bodies 
is denied.


REMAND

In regards to the veteran's claim of an initial disability 
rating in excess of 30 percent for post-traumatic stress 
disorder, he last underwent a comprehensive VA examination in 
February 2003, over 2 years ago.  During his March 2005 
hearing, he contended that his PTSD had increased in severity 
since the last examination.  A veteran is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran should be scheduled for 
a VA psychiatric examination to assess 
the severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review.  
A notation to the effect that this 
record review took place should be 
included in the examination report or 
in an addendum.  

The examiner should provide information 
as to the impact of PTSD on the 
veteran's occupational and social 
functioning, and a Global Assessment of 
Functioning (GAF) scale score.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause could result in the denial of his 
claim.

4.  Then re-adjudicate the claim, and 
if it remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


